Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
14, 2017.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-17-00873-CV


                     WILLIARD CAPITAL CORP., Appellant

                                        V.

                       FRANCES L. JOHNSON, Appellee

                     On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-21165


                 MEMORANDUM OPINION

      This is an appeal from an order signed October 13, 2017. On December 6,
2017, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.